Citation Nr: 1745933	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-21 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disease with intermittent radiculopathy prior to April 4, 2013.

2.  Entitlement to an evaluation in excess of 60 percent for intervertebral disc syndrome with radiculopathy from April 4, 2013.  


REPRESENTATION

Appellant represented by:	Graham N. Wright, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to January 2003 and from February 2003 to May 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The matter was previously before the Board in May 2015, when it was remanded for further development.  When the matter was previously before the Board, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 4, 2013 and from December 31, 2013 was before the Board.  In a March 2017 Decision Review Officer decision, the RO granted an earlier effective date for TDIU effective March 28, 2013, the day after evidence shows the Veteran last worked and continued the TDIU rating from December 31, 2013.  Thus, the Board finds that the claim for a TDIU has been granted in full and is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In addition, the Board notes that the March 2017 DRO decision awarded special monthly compensation (SMC) based on housebound criteria effective April 4, 2013, based on the award of TDIU due to his service-connected back disability and additional separate disabilities rated at 60 percent or more.  See 38 U.S.C.A. § 1114(s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  

In an August 2013 VA Form 9, Substantive Appeal, the Veteran raised an informal claim of service connection for neuropathy.  He did not specify for which extremity or extremities he was seeking service connection for neuropathy.  The matters of whether the Veteran has neuropathy/radiculopathy of either lower extremity entitled to separate compensable ratings is part of the appeal currently before the Board and will be considered in conjunction with the increased rating claims.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Regarding the upper extremities, the issue of service connection for left hand artery nerve injury was previously denied in an unappealed August 2010 rating decision.  As the Veteran's August 2013 informal claim was submitted prior to March 24, 2015 (when regulations requiring the submission of claims on standard forms became effective), the issues of service connection for right upper extremity neuropathy and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hand nerve injury are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for increased ratings for the Veteran's service-connected back disability, VA treatment records from August 2015 to November 2016 indicate that the Veteran was being treated for back problems by a non-VA primary care physician, including a February 2016 record which indicates that the Veteran was going to see his primary care physician for back pain the following week.  The record does not indicate that efforts have been made to obtain treatment records from the Veteran's private primary care physician.  Therefore on remand, attempts must be made to obtain any outstanding private treatment records.       

Additionally, since the record reflects the Veteran receives continuing VA treatment, any updated VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify his private primary care physician that has treated him for his service-connected back disability, and request that he complete any necessary authorization to obtain treatment records.  After obtaining any necessary authorization, attempt to obtain the complete treatment records from the Veteran's primary care physician.

All attempts to secure these records must be documented in the claims file.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Obtain updated VA treatment records for the period from November 2016 to the present.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


